DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 10/14/2021. Claims 1-24 are currently pending in the application. An action follows below:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 5, this claim recites a limitation, “wherein the one or more connection lines comprise a power line, a communication line, and a ground line” in lines 2-3, which contains feature, “wherein the one connection line comprise a power line, a communication line, and a ground line,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although the original claim is a part of the original disclosure, however, this claim itself does not explicitly provide adequate information regarding to a single one connection line structured to comprise all of a power line, a communication line, and a ground line (i.e., all of a power line, a communication line, and a ground line are integrated into a single one communication line,) so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, the original disclosure, specifically Fig. 5A and ¶ 143 of the specification, explicitly discloses “The plurality of connection lines CLP may include a communication line, a power line, a ground line, a synchronization line, and the like.…” However, the original disclosure does not explicitly discuss in detail or provide adequate information regarding to a single one connection line structured to comprise all of a power line, a communication line, and a ground line (i.e., all of a power line, a communication line, and a ground line are integrated into a single one communication line,) so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Moreover, one of ordinary skill in the electronic art would recognize that if all of a power line, a communication line, and a ground line are integrated into a single one communication line, both of the power line and the communication line are shorted to the ground line. 
Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0277606 A1.)
As per claim 21, Kim discloses a display device (see at least Fig. 1; ¶ 40, disclosing a touch display apparatus) comprising: 
a display panel [300; Fig. 1]; and 
an input sensor [100] disposed on the display panel (see at least Figs. 1, 5; ¶¶ 40, 45, 80,) 
wherein the input sensor includes: 
 	a detection electrode [TE1/TE2] in an active region/area [TA] of the input sensor (see at least Fig. 3;)
 	a signal line [SL/SL1/SL2…] connected to the detection electrode (see at least Figs. 3-4;)
 	a slave chip [TIC1/TIC2] connected to the signal line and overlapping a peripheral region, as a non-active area, adjacent to the active area (see at least Fig. 3;)  
 	a master chip [TIC3] overlapping the non-active area (see at least Fig. 3;) and 
 	a plurality of connection lines connecting the master chip and the slave chip so that a sensed signal of the detection electrode is delivered to the master chip through the slave chip (see at least Fig. 3; ¶¶ 63, 69, 70, 75-78, disclosing, in the SPI configuration or the I2C configuration; a plurality of sub-lines, as a plurality of connection lines, connecting the master chip [TIC3] and the slave chip [TCI1, TCI2] so that a sensed signal of the detection electrode is delivered to the master chip [TCI3] through the slave chip [TCI1/TCI2].)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0277606 A1) in view of Lee et al. (KR 20180117976 A; hereinafter Lee; see the attached English translation for the following citations.)
As per claim 1, Kim discloses a display device (see at least Fig. 1; ¶ 40, disclosing a touch display apparatus) comprising: 
a base layer including an active area and a non-active area adjacent to the active area (see at least Figs. 2, 3, 5, 9, disclosing a base layer 110 including an active region/area TA and a peripheral region, as a non-active area, surrounding the active area;) 
a first circuit board see at least Figs. 2, 9, disclosing a first circuit board FPC disposed on the non-active area;) 
a first circuit chip [TIC3] mounted on the non-active area and connected to the first circuit board [FPC] and a second circuit chip [TIC2/TIC1] mounted on the non-active area (see at least Figs. 2, 9; ¶¶ 63-64;) and 
one or more connection lines connecting the first circuit chip and the second circuit chip with each other (see at least Figs. 2, 9; ¶¶ 77-78, disclosing connection lines connecting the first circuit chip and the second circuit chip with each other in the SPI configuration or in the I2C configuration.)
	Accordingly, Kim discloses all limitations of this claim except for a second circuit board, a first circuit chip mounted on the first circuit board, and a second circuit chip mounted on the second circuit board.

However, in the same field of endeavor, Lee discloses a related touch display device [110] (see at least Figs. 1, 3, 4) comprising: 
a plurality of circuit boards including at least first and second circuit boards disposed on the non-active area [NDA1, NDA2], spaced apart from each other, and connected between the panel [50/150] and the printed circuit board [60/160/162] (see at least Figs. 3-4; page 5:1-10; also Fig. 1, page 2:25-28)
a first circuit chip mounted on the first circuit board and a second circuit chip mounted on the second circuit board (see at least Figs. 3-4; page 5:1-10; also Fig. 1, page 2:25-28, disclosing each of a plurality of touch data integrated circuits mounted on each of the plurality of circuit boards.)
Lee further discloses the above structure allowing the circuit boards and the touch circuits folded through the module process (see at least Fig. 4; page 5:28-29,) so as to obviously reduce the size of the peripheral region of the touch display device.
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the touch display device of Kim to include a plurality of circuit boards including at least first and second circuit boards and to have each of the plurality of first circuit chip mounted on each of the plurality of circuit boards, in view of the teaching in the Lee reference, to improve the above modified touch display device of the Kim reference for the predictable result of at least reducing the size of the peripheral region of the touch display device.

    PNG
    media_image1.png
    664
    810
    media_image1.png
    Greyscale


As per claim 2, Kim further discloses the one or more connection lines including at least one connection line which overlaps the non-active area of the base layer (see at least Figs. 2, 9; ¶¶ 77-78.)
As per claim 3, Kim further discloses more than one connection lines overlapping the non-active area (see the discussion in the rejection of claim 1; or see at least Figs. 2, 9; ¶¶ 77-78.)
As per claim 4, Kim further discloses: 
wherein the base layer [110] is of a rectangular shape with a short side extending in a first/vertical direction and a long side extending in a second/horizontal direction different from the first direction (see at least Figs. 2, 3, 9,)
wherein the base layer is divided into a first part and a second part by an imaginary line dividing the long side (see at least Figs. 2, 3, 9, disclosing the base layer divided into a first part and a second part by an imaginary line between the elements [TIC2/TIC1, TIC3] and dividing the long side,)
wherein the first circuit chip overlaps the non-active area and is disposed on the first part, wherein the second circuit chip overlaps the non-active area and is disposed on the second part (see at least Figs. 2, 3, 9,) and 
wherein at least one of the one or more connection lines overlaps the non-active area and is disposed on both the first part and the second part (see the rejection of claim 1 for the connection lines; further see at least Figs. 2, 9.)

As per claim 6, Kim further discloses the display device comprising: 
a plurality of columns of first detection electrodes [TE2] disposed in the active area, each extending in a first/vertical direction (see at least Figs. 3-5;) 
a plurality of rows of second detection electrodes [TE1] disposed on the active area, each extending in a second/horizontal direction different from the first direction (see at least Figs. 3-5;) 
a plurality of bridge electrodes [BR1/BR2], each being disposed at a corresponding one of intersections where the plurality of rows and the plurality of columns intersect with each other (see at least Figs. 3-5;) 
a plurality of first signal lines [SL connected to TE2], each being connected to a corresponding one of the plurality of columns of the first detection electrodes [TE2] (see at least Figs. 3-5;) and 
a plurality of second signal lines [SL connected to TE1], each being connected to a corresponding one of the plurality of rows of the second detection electrodes [TE1] (see at least Figs. 3-5.)

As per claim 7, Kim further discloses: wherein some of the plurality of first signal lines are connected to the first circuit chip [TIC3], and the other is connected to the second circuit chip [TIC2/TIC1], and wherein the plurality of second signal lines are connected to the first circuit chip (see at least Fig. 3.)
As per claim 8, Kim further discloses the first circuit chip [TIC3] being a master driving chip and the second circuit chip [TIC2/TIC1] being a slave driving chip connected to the master driving chip (see at least Figs. 2, 9; ¶ 63.)
As per claim 9, Kim further discloses the one or more connection lines comprising a communication line, wherein the first circuit chip [TIC3] and the second circuit chip [TIC2/TIC1] communicate with each other through the communication line in a Serial Peripheral Interface (SPI) method or an Inter-Integrated Circuit (I2C) method (see at least Figs. 2, 9; ¶¶ 76-78.)
As per claim 10, Kim further discloses the base layer [110] comprising an inorganic material or an organic material (note that a material of any substrate is at least an inorganic material or an organic material.)
As per claim 11, the above modified Kim in view of Lee obviously renders the first and second circuit boards being flexible circuit boards (see the discussion in the rejection of claim 1; or see Kim at least Fig. 2 disclosing a [first] circuit board FPC being flexible circuit board; further see Lee at least Figs. 3-4, disclosing all circuit boards including at least the first and second circuit boards and being flexible circuit boards.)

As per claim 12, the above modified Kim in view of Lee obviously renders:
wherein the base layer is of a rectangular shape with a short side extending in a first/vertical direction and a long side extending in a second/horizontal direction different from the first direction (see Kim at least Figs. 5, 9,)
wherein the base layer is divided into a first part, a second part, a third part, and a fourth part by a first imaginary line dividing the long side and a second imaginary line dividing the short side (see Kim at least Figs. 5, 9, disclosing the base layer 110 divided into a first part, a second part, a third part, and a fourth part by a first imaginary line [[in the first/vertical direction]] dividing the long side and a second imaginary line [[in the second/horizontal direction]] dividing the short side; see Lee at least Fig. 3 also disclosing the same,)
wherein the first circuit board and the first circuit chip are disposed on the first part (see the discussion in the rejection of claim 1; or see Lee at least Fig. 9, disclosing each of the plurality of circuit boards and each of the plurality of circuit chip disposed on the corresponding part; thereby obviously rendering the first circuit board and the first circuit chip [TIC3 of Kim] disposed on the first part; the second circuit board and the second circuit chip [TIC2/TIC1 of Kim] disposed on the second part; a third circuit chip [TIC5/TIC4 of Kim; Fig. 9] and a corresponding third circuit board [as modified in view of Lee], which has the third circuit board mounted thereon, disposed on the third part; and a fourth circuit chip [TIC6 of Kim; Fig. 9] and a corresponding fourth circuit board [as modified in view of Lee], which has the fourth circuit board mounted thereon, disposed on the fourth part,)
wherein the second circuit board and the second circuit chip are disposed on the second part (see the above discussion,) 
wherein a third circuit board and a third circuit chip mounted on the third circuit board are disposed on the third part (see the above discussion,) 
wherein a fourth circuit board and a fourth circuit chip mounted on the fourth circuit board are disposed on the fourth part (see the above discussion,) and 
wherein one of the first to fourth circuit chips is a master driving chip, and the other three chips are slave driving chips connected to the master driving chip (see Kim Fig. 9; ¶ 128, disclosing the first circuit chip TIC3 being a master driving chip and the other three chips [TIC2/TIC1, TIC5/TIC4, TIC6] being slave driving chips connected to the master driving chip TIC3.)

As per claim 13, Kim further discloses the display device further comprising: one or more second connection lines connecting the second circuit chip [TIC2/TIC1] and the third circuit chip [TIC5/TIC4] with each other; and one or more third connection lines connecting the first circuit chip [TIC3] and the fourth circuit chip [TIC6] with each other, wherein at least one of the one or more connection lines, the one or more second connection lines, and the one or more third connection lines is disposed on the non-active area of the base layer (see Kim at least Fig. 9; ¶¶ 75-78.)
As per claim 14, Kim further discloses a display panel disposed under the base layer of the input sensor and including a light emitting element (see Kim at least Figs. 1, 5; ¶¶ 40, 45, 80, disclosing a display panel 300 disposed under the base layer 110 of the input sensor 100 and including a light emitting element such as an OLED or LED.)
As per claim 15, see the rejection of claims 1, 2 and 4 for similar limitations. The above modified Kim in view of Lee obviously renders a first pad part disposed on the first part (see Kim at least Fig. 2, disclosing a first pad part disposed on the first part corresponding to the first driving chip TIC3;) a second pad part disposed on the second part (see Kim at least Fig. 2, disclosing a second pad part disposed on the second part corresponding to the second driving chip TIC2/TIC1;) a first circuit board disposed to overlap the first pad part (see Kim at least Fig. 2, disclosing a first circuit board FPC disposed to overlap the first pad part;) and a second circuit board disposed to overlap the second pad part (the above modified Kim in view of Lee, as discussed in the rejection of claim 1, obviously renders the second circuit board, which has the second circuit chip TIC2/TIC1 mounted thereon, disposed to overlap the second pad part.)
	
As per claim 17, Kim further discloses the display device further comprising: 
a plurality of columns of first detection electrodes [TE2] disposed in the active area, each extending in a first/vertical direction (see at least Figs. 2-3;) 
a plurality of rows of second detection electrodes [TE1] disposed in the active area, each extending in a second/horizontal direction (see at least Figs. 2-3;)
a plurality of first signal lines [SL connected to TE2], each being connected to a corresponding one of the plurality of columns of the first detection electrodes (see at least Figs. 2-3;); 
a plurality of second signal lines [the right SLs connected to the first/right ends of TE1], each being connected to a first/right end of a corresponding one of the plurality of rows of second detection electrodes [TE1] (see at least Figs. 2-3;) and 
a plurality of third signal lines [the left SLs connected to the second/left ends of TE1], each being connected to a second/left end of the corresponding one of the plurality of rows, the second end being opposite the first end (see at least Figs. 2-3,) 
wherein the first circuit chip [TIC3] is connected to the plurality of second signal lines and some of the plurality of first signal lines (see at least Figs. 2-3) and 
wherein the second circuit chip [TIC1] is connected to the plurality of third signal lines and the other portions of the plurality of first signal lines (see at least Figs. 2-3.)
As per claim 18, see the rejection of claim 12 for similar limitations.
As per claim 19, Kim further discloses the second circuit chip [TIC1] and the third circuit chip [TIC4] connected to the first circuit chip [TIC3] (see at least Fig. 9; ¶ 75.)
As per claim 20, Kim further discloses a display panel [300] disposed under the base layer [110] of the touch panel [100], wherein the base layer is directly disposed on the display panel (see Kim at least Figs. 1, 5; ¶ 40, ¶ 80.)

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and further in view of Grevious et al. (US 2010/0106223 A1; hereinafter Grevious) and Jeon et al. (US 2012/0154725 A1; hereinafter Jeon.)
As per claim 5, Kim discloses the connection lines, through which the first circuit chip [TIC3] and the second circuit chip [TIC2/TIC1] communicate each other in a Serial Peripheral Interface (SPI) method, comprising a Master Out, Slave In (MOSI) connection line, a Master In, Slave Out (MISO) connection line, and a Serial Clock (SCLK) connection line (see Kim at least Fig. 2; ¶¶ 75-77); or the connection lines, through which the first circuit chip [TIC3] and the second circuit chip [TIC2/TIC1] communicate each other in an Inter-Integrated Circuit (I2C) method, comprising a Serial Data (SDA) connection line and a Serial Clock (SCL) connection line (see Kim at least Fig. 2; ¶ 78.) To a certain extent, one of the MOSI connection line, the MISO connection line, and the SCLK connection line can be construed as a communication line used in the Serial Peripheral Interface (SPI) method and one of the SDA connection line and the SCL connection line can be construed as a communication line used in the Inter-Integrated Circuit (I2C) method. Kim is silent to a power line and ground line used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method.
Fact 1:  However, the instant application, specifically at least ¶ 15, similar to the Kim reference, also discloses the connection lines through which the first circuit chip and the second circuit chip communicate each other in a Serial Peripheral Interface (SPI) method or an Inter-Integrated Circuit (I2C) method. And, the instant application, specifically at least the original claims 5 and 9, discloses the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, comprising a power line, a communication line, and a ground line.
Fact 2:  Moreover, in the same field of data transmission/communications, Grevious explicitly discloses the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, comprising a power line, a ground line, and multiple data lines as communication lines (see at least ¶ 10:11-14.) 
Therefore, based on the above facts or at least the fact 2, while Kim is silent to the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, comprising a power line, a ground line, and a communication line, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously recognize that Grevious remedies for the deficiency of Kim by explicitly disclosing the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, comprising a power line, a ground line, and communication lines. In the alternative, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously modify the display device of Kim in view of Lee to include a ground line and a power line in the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, to obtain the same predictable result.
The above modified Kim in view of Lee and Grevious obviously renders the connection lines comprising a ground line extending lengthwise along the long side of the base layer (see Kim at least Figs. 2-3,) but still fails to teach “wherein the ground line is the most distant from the active area.”
However, in the same field of endeavor, Jeon discloses a related touch display (see at least abstract) comprising a ground line [130] being the most distant from the active area [A] among all connection lines on the base layer (see at least Fig. 1,) thereby protecting the touch panel from the effect caused by the external static electricity (see at least ¶ 42.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to locate the ground line of the above modified Kim being the most distant from the active area among all connection lines on the base layer, in view of the Jeon reference, to improve the above modified touch display device of the Kim reference for the predictable result of at least protecting the touch panel from the effect caused by the external static electricity.

As per claim 16, see the rejection of claim 5 for similar limitations.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Grevious and Jeon.
As per claim 22, Kim discloses the connection lines, through which the first circuit chip [TIC3] and the second circuit chip [TIC2/TIC1] communicate each other in a Serial Peripheral Interface (SPI) method, comprising a Master Out, Slave In (MOSI) connection line, a Master In, Slave Out (MISO) connection line, and a Serial Clock (SCLK) connection line (see Kim at least Fig. 2; ¶¶ 75-77); or the connection lines, through which the first circuit chip [TIC3] and the second circuit chip [TIC2/TIC1] communicate each other in an Inter-Integrated Circuit (I2C) method, comprising a Serial Data (SDA) connection line and a Serial Clock (SCL) connection line (see Kim at least Fig. 2; ¶ 78.) To a certain extent, one of the MOSI connection line, the MISO connection line, and the SCLK connection line can be construed as a communication line used in the Serial Peripheral Interface (SPI) method and one of the SDA connection line and the SCL connection line can be construed as a communication line used in the Inter-Integrated Circuit (I2C) method. Kim is silent to a ground line used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method.
Fact 1:  However, the instant application, specifically at least ¶ 15, similar to the Kim reference, also discloses the connection lines through which the first circuit chip and the second circuit chip communicate each other in a Serial Peripheral Interface (SPI) method or an Inter-Integrated Circuit (I2C) method. And, the instant application, specifically at least the original claims 5 and 9, discloses the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, comprising a power line, a communication line, and a ground line.
Fact 2:  Moreover, in the same field of data transmission/communications, Grevious explicitly discloses the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, comprising a power line, a ground line, and multiple data lines as communication lines (see at least ¶ 10:11-14.) 
Therefore, based on the above facts or at least the fact 2, while Kim is silent to the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, comprising a power line, a ground line, and a communication line, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously recognize that Grevious remedies for the deficiency of Kim by explicitly disclosing the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, comprising a power line, a ground line, and communication lines. In the alternative, one of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously modify the display device of Kim in view of Lee to include a ground line and a power line in the connection lines, used in the Serial Peripheral Interface (SPI) method or the Inter-Integrated Circuit (I2C) method, to obtain the same predictable result.
The above modified Kim in view of Grevious obviously renders the connection lines comprising a ground line, but still fails to teach “wherein the ground line is the most distant from the active area among the plurality of connection lines.”
However, in the same field of endeavor, Jeon discloses a related touch display (see at least abstract) comprising a ground line [130] being the most distant from the active area [A] among all connection lines on the base layer (see at least Fig. 1,) thereby protecting the touch panel from the effect caused by the external static electricity (see at least ¶ 42.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to locate the ground line of the above modified Kim being the most distant from the active area among all connection lines on the base layer, in view of the Jeon reference, to improve the above modified touch display device of the Kim reference for the predictable result of at least protecting the touch panel from the effect caused by the external static electricity. Accordingly, the above modified Kim in view of Noh and Jeon obviously renders all limitations of this claim.

As per claim 23, the above modified Kim in view of Grevious and Jeon obviously renders:
wherein the input sensor includes a base layer including the active area and the non-active area (see Kim at least Figs. 2, 3, 5, disclosing the input sensor 100 including a base layer 110 including the active area TA and the peripheral region as the non-active peripheral area,) 
wherein the base layer is of a rectangular shape with a short side and a long side (see Kim at least Figs. 2, 5,)
wherein the plurality of connection lines overlap the non-active area of the base layer (see the discussion in the rejection of claim 22 for the plurality of connection lines used in the Inter-Integrated Circuit (I2C) method; further see Kim Fig. 2,)
wherein the ground line extends along the long side of the base layer (see the discussion in the rejection of claim 22 for the plurality of connection lines used in the Inter-Integrated Circuit (I2C) method and comprising the ground line; further see Kim Figs. 2-3,) and 
wherein the ground line, among the plurality of connection lines, is closest to the long side of the base layer (see the discussion in the rejection of claim 22 for the plurality of connection lines used in the Inter-Integrated Circuit (I2C) method and comprising the ground line; further see Kim Figs. 2-3.)

As per claim 24, the above modified Kim in view of Grevious and Jeon obviously renders:
wherein the input sensor includes a base layer including the active area and the non- active area (see Kim at least Figs. 2, 3, 5, disclosing the input sensor 100 including a base layer 110 including the active area TA and the peripheral region as the non-active peripheral area,) 
wherein the base layer is of a rectangular shape with a short side and a long side (see Kim at least Figs. 2, 5,) and
wherein the ground line extends along the long side of the base layer (see the discussion in the rejection of claim 22 for the plurality of connection lines used in the Inter-Integrated Circuit (I2C) method and comprising the ground line; further see Kim Figs. 2-3.)
Kim further discloses all of the plurality of connection lines disposed to overlap the non-active area of the base layer (see Kim at least Fig. 2,) but is silent to “at least one of the plurality of connection lines is disposed outside an outer boundary of the base layer without overlapping the non-active area of the base layer,” as claimed.
	However, the instant application explicitly discloses one embodiment (illustrated in Fig. 5A), similar to the Kim reference, having all of the plurality of connection lines disposed to overlap the non-active area of the base layer and another embodiment (illustrated in Fig. 6) having one of the plurality of connection lines disposed outside an outer boundary of the base layer without overlapping the non-active area of the base layer and others of the plurality of connection lines disposed to overlap the non-active area of the base layer. In other words, the location of one of the plurality of connection lines disposed to overlap the non-active area of the base layer or disposed outside an outer boundary of the base layer without overlapping the non-active area of the base layer is a mere change in the location of a component.
Furthermore, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to locate one of the plurality of connection lines disposed outside an outer boundary of the base layer without overlapping the non-active area of the base layer, in the above modified display device, as desired as claimed, to obtain the invention as specified in this claim for the same predictable result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626